721 S.E.2d 226 (2012)
George L. PETTY and Steven L. Petty
v.
CITY OF KANNAPOLIS and Investors Title Insurance Co.
No. 496P11.
Supreme Court of North Carolina.
January 26, 2012.
George L. Petty, for Petty, George L.
Robert C. Stephens, Charlotte, for City of Kannapolis.

ORDER
Upon consideration of the conditional petition filed on the 18th of November 2011 by Defendant (City of Kannapolis) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 26th of January 2012."